Title: To Thomas Jefferson from John Armstrong, 4 June 1803
From: Armstrong, John
To: Jefferson, Thomas


          
            Sir/ 
            Cincinnati June 4th. 1803
          
          your letter thro Madam L. F. Felix was answered some time since, and in compliance with her request I beg leave to forward the inclosed for your perusal and consideration, if the Land Located by me for your friend does not meet the approbation of that Lady, it is no fault of mine as a Locator—the lines of those small tracts not being run at the time the Locations were made, it was imposible for me to give a correct description of those perticular Lots—I hazard nothing in saying, my information as to the fraction or quarter in which they lie is correct speaking of the quarter Township Generally, and if the inclosed Plat made by actual survey does not correspond with the one handed by your Excellency, the fault must lie with the Public surveyers and not with me—may I intrude on your time so far as to ask a line in answer to this and my former letter on the subject of this Land, Perhaps Mr Smith the Surveyor expects his fees paid thro me—
          I have the honer to be with due consideration your Excellencys most Obt. Servt.
          
            John Armstrong
          
        